DETAILED ACTION
This action is in response to the application filed on March 30, 2021. Claims 1-9 are pending. Of such, claims 1-3 represent a system, claims 4-5 represent an apparatus, and claim 6-7 represents a method, and claims 8-9 represent a non-transitory computer readable medium directed to secret sigmoid function and regression calculation.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the identified claim limitation(s) that recite(s) an abstract idea without significantly more. 
Claim 1 recites mathematical calculations intended to compute a stable sort amongst multiple parties. The limitations of ”calculating”, “comparing”, and “computation” as drafted, is a process that, under its broadest reasonable interpretation, that merely covers mathematical calculations using mathematical formulas but for exception of the recitation of generic computer components. That is, other than reciting “calculation system” nothing in the claim element precludes the step of performing the mathematical calculations using generic computational methods such as using pen, paper, calculators and other generic computer products. For example, but for the “calculation system” language, the computation steps can be performed using pen, paper, or conventional generic computer components. 
If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a system to perform the comparing and computation. The system in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of comparing and computing shares or performing mathematical operations on variables) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a system to perform the computation amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Claim 4, 6, and 8 represents an apparatus, method, and non-transitory computer readable medium, respectively, of the limitations presented in Claim 1. These are abstract for the same reasons as Claim 1, and do not integrate the abstract ideas into a practical application or add significantly more to the abstract ideas recited in Claim 1.  Claims 3, 5, 7, and 9 represents a system, apparatus, method, and non-transitory computer readable medium, respectively,  are drafted to compute a secret logistic regression based on the sigmoid function of claim 1 and are abstract for the same reasons as Claim 1, and do not integrate the abstract ideas into a practical application or add significantly more to the abstract ideas recited in Claim 1. 
Claims 2 are dependent on independent claim 1 and similarly do not present any additional limitations that would integrate the judicial exception into a practical application. Furthermore, no additional elements are added that impose any meaningful limits on practicing the abstract idea other than generic computer components. For this reason, claim 2 is also rejected based on their dependency on claim 1 and not for resolving the deficiencies identified in the rejection of claim 1 above.  
Claim Rejections - 35 USC § 103
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Payman et al (WO 2018174873 A1) hereinafter referred to as Payman, in view of Gama et al., (CA 3072638 A1), hereinafter referred to as Gama.
Regarding Claim 1, Payman discloses:
A secret sigmoid function calculation system (In ¶ 13, Payman discloses “Embodiments of the present invention provide methods, apparatuses, and systems for implementing privacy-preserving machine learning. The private data from multiple sources can be secret shared among two or more training computers.” And in the abstract, Payman further discloses “New techniques support secure arithmetic operations on shared decimal numbers, and propose MPC-friendly alternatives to non-linear functions, such as sigmoid and softmax.”)in which to and ti are assumed to be real numbers (In ¶ 160, Payman discloses “Figure 4 “-1/2 and 1/2”) that satisfy t0 < ti and g(x) is assumed to be a secure computable function (In ¶ 161, Payman discloses “If a data sample yields a very large input u to the activation function, f(u) will be far beyond the [0, 1] interval which affects accuracy of the model significantly in the backward propagation.”), and the secret sigmoid function calculation system is configured and calculates, from a share [[x]] of an input value x, a share [[σ'(x)]] of a value of a sigmoid function for the input value x (In ¶ 13, Payman discloses “The private data from multiple sources can be secret shared among two or more training computers.” and in ¶ 15, Payman further discloses “According to another embodiment, a garbled circuit can be used for implementing an activation function for models (e.g., logistic regression or a neural network) that use activation functions for operating on a input product (e.g., inner product) of an input vector and a set of weights.”), the secret sigmoid function calculation system comprising: a first comparing means that generates a first comparison result [[c]] by [[c]] = less than([[x]], ti) from the share [[x]] (In ¶ 168, Payman discloses “A garbled circuit can be constructed as follows. Let b1 = 0 if u + 1/2 ≥ 0, where b1 = 1 otherwise”); a second comparing means that generates a second comparison result [[d]] by [[d]] = greater than([[x]], to) from the share [[x]] (In ¶ 168, Payman discloses “A garbled circuit can be constructed as follows. Let b2 = 0 if u - 1/2 ≥ 0, where b2 = 1 otherwise”); a first logical computation means that generates a first logical computation result [[e]] by [[e]] = not([[c]]) from the first comparison result [[c]] (In ¶ 168, Payman discloses “the activation function can be expressed as (⌐ b1) where “⌐ " corresponds to a bit negation”); a second logical computation means that generates a second logical computation result [[k]] by [[k]] = and([[c]], [[d]]) or [[k]] = mul([[c]], [[d]]) from the first comparison result [[c]] and the second comparison result [[d]] (In ¶ 168, Payman discloses “the activation function can be expressed as (b2 ^ (⌐ b1) ) where “^ " corresponds to a Boolean AND”); and a function value calculating means that calculates the share [[σ' (x)]] by [[σ' (x)]] = mul([[k]], [[g(x)]])+[[e]] from the share [[x]], the first logical computation result [[e]], and the second logical computation result [[k]] (In ¶ 168, Payman discloses “the activation function can be expressed as f(u) = (⌐ b2) + (b2 ^ (⌐ b1) )u + 1/2”).
Payman does not explicitly teach the limitation of utilizing three or more apparatuses. 
	Gama Discloses:
	with three or more secret sigmoid function calculation apparatuses (In ¶ 134, Gama discloses “the authors describe efficient HBC protocols that can be used to perform a fast MPC multiplication in a model with three players. ”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Payman’s approach by utilizing Gama’s approach of utilizing three or more apparatuses to calculate the sigmoid function as the motivation would to detect fraudulent activity and retain privacy and secrecy of their data while still being able to collaboratively contribute their data to the training (see Gama ¶ 2).
Regarding Claim 2, the combination of Payman and Gama disclose:
The secret sigmoid function calculation system according to Claim 1, wherein the function g(x) is g(x) = ax+b (where a and b are real numbers). (In ¶ 168, Payman discloses “the activation function can be expressed as f(u) = (⌐ b2) + (b2 ^ (⌐ b1) )u + 1/2”).
Regarding Claim 3, Payman discloses:
A secret logistic regression calculation system (In ¶ 13, Payman discloses “Embodiments of the present invention provide methods, apparatuses, and systems for implementing privacy-preserving machine learning. The private data from multiple sources can be secret shared among two or more training computers.” And ¶ 113, Payman further discloses “Logistic regression is more computationally intensive than linear regression because there are more operations than multiplication and addition. For example, there are logistic functions, such as a sigmoid function that is a non-linear function. These functions would also be applied to secret-shared values, which can become very expensive, since large garbled circuits have been used.”) in which m is assumed to be an integer greater than or equal to 1, n is assumed to be a real number that satisfies 0 < n < 1, and Sigmoid([[x]]) is assumed to be a function that calculates, from a share [[x]] of an input value x, a share of a value of a sigmoid function for the input value x using the secret sigmoid function calculation system according to Claim 1 [[ or 2]], and 3Docket No. 15589US01Preliminary Amendment the secret logistic regression calculation system is configured and calculates a share [[w-]] of a model parameter w- of a logistic regression model from a share [[xi-]] (0 < I < m-1) of data xi- on an explanatory variable and a share [[yi]] (0 < i < m-1) of data yi on a response variable (In ¶ 13, Payman discloses “The private data from multiple sources can be secret shared among two or more training computers.” and in ¶ 15, Payman further discloses “According to another embodiment, a garbled circuit can be used for implementing an activation function for models (e.g., logistic regression or a neural network) that use activation functions for operating on a input product (e.g., inner product) of an input vector and a set of weights.”), the secret logistic regression calculation system comprising: an error calculating means that calculates, for i = 0, ..., m-1, [[bi]] by [[bi]] = hpsum([[wt-]], [[(1, xi-)]]) from a share [[wt-]] of a value wt-, of the model parameter w' obtained as a result of t updates and the share [[xi-]], calculates [[ci]] by [[ci]] = Sigmoid([[bi]]) from the [[bi]], and calculates an error [[di]] by [[di]] = [[ci]]-[[yi]] from the share [[yi]] and the [[ci]] (In ¶ 171, Payman discloses “given Boolean shares of b2 ^ (b1),  the two servers perform one OT where one server plays the role of receiver in OT with its input being its share, while the other one plays the role of sender with two inputs uo + r for a random r and its share of u, denoted uo. The two servers perform another OT with the roles switched and then locally add their shares to obtain their share of the desired output. The detailed protocol is described in FIG, 8.”); and a model parameter updating means that calculates, for j = 0, ..., n, [[e]] by [[e]] = ∑[[di]][[xi,j]] from the error [[di]] (0 < i < m-1) and a j-th element [[xi,j]] (0 < i < m-1) of the share [[xi-]] and calculates, from a j-th element [[wj, t]] of the share [[wt-]] and the [[e]], a j-th element [[wj, t+1]] of a share [[wt+1']] of a value wt+1' of the model parameter w' obtained as a result of t+1 updates by [[wj, t+1]] = [[wj, t]]-n(1/m)[[e]] (In ¶ 171, Payman discloses “given Boolean shares of b2 ^ (b1),  the two servers perform one OT where one server plays the role of receiver in OT with its input being its share, while the other one plays the role of sender with two inputs uo + r for a random r and its share of u, denoted uo. The two servers perform another OT with the roles switched and then locally add their shares to obtain their share of the desired output. The detailed protocol is described in FIG, 8.”);. 
Payman does not explicitly teach the limitation of utilizing three or more apparatuses. 
	Gama Discloses:
	with three or more secret logistic regression calculation apparatuses (In ¶ 134, Gama discloses “the authors describe efficient HBC protocols that can be used to perform a fast MPC multiplication in a model with three players. ”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Payman’s approach by utilizing Gama’s approach of utilizing three or more apparatuses to calculate the sigmoid function as the motivation would to detect fraudulent activity and retain privacy and secrecy of their data while still being able to collaboratively contribute their data to the training (see Gama ¶ 2).
Regarding Claim 4, Payman discloses:
A secret sigmoid function calculation apparatus (In ¶ 13, Payman discloses “Embodiments of the present invention provide methods, apparatuses, and systems for implementing privacy-preserving machine learning. The private data from multiple sources can be secret shared among two or more training computers.” And in the abstract, Payman further discloses “New techniques support secure arithmetic operations on shared decimal numbers, and propose MPC-friendly alternatives to non-linear functions, such as sigmoid and softmax.”) in which t0 and ti are assumed to be real numbers (In ¶ 160, Payman discloses “Figure 4 “-1/2 and 1/2”) that satisfy t0 < ti and g(x) is assumed to be a secure computable function (In ¶ 161, Payman discloses “If a data sample yields a very large input u to the activation function, f(u) will be far beyond the [0, 1] interval which affects accuracy of the model significantly in the backward propagation.”), and the secret sigmoid function calculation apparatus is a secret sigmoid function calculation apparatus in a secret sigmoid function calculation system that is configured and calculates, from a share [[x]] of an input value x, a share [[σ'(x)]] of a value of a sigmoid function for the input value x (In ¶ 13, Payman discloses “The private data from multiple sources can be secret shared among two or more training computers.” and in ¶ 15, Payman further discloses “According to another embodiment, a garbled circuit can be used for implementing an activation function for models (e.g., logistic regression or a neural network) that use activation functions for operating on a input product (e.g., inner product) of an input vector and a set of weights.”), the secret sigmoid function calculation apparatus comprising: a first comparing unit for generating a first comparison result [[c]] by [[c]] = less than([[x]], ti) from the share [[x]] (In ¶ 168, Payman discloses “A garbled circuit can be constructed as follows. Let b1 = 0 if u + 1/2 ≥ 0, where b1 = 1 otherwise”);; a second comparing unit for generating a second comparison result [[d]] by [[d]] = greater than([[x]], to) from the share [[x]] (In ¶ 168, Payman discloses “A garbled circuit can be constructed as follows. Let b2 = 0 if u - 1/2 ≥ 0, where b2 = 1 otherwise”); a first logical computation unit for generating a first logical computation result [[e]] by [[e]] = not([[c]]) from the first comparison result [[c]] (In ¶ 168, Payman discloses “the activation function can be expressed as (⌐ b1) where “⌐ " corresponds to a bit negation”);  a second logical computation unit for generating a second logical computation result [[k]] by [[k]] = and([[c]], [[d]]) or [[k]] = mul([[c]], [[d]]) from the first comparison result 4Docket No. 15589US01 Preliminary Amendment [[c]] and the second comparison result [[d]] (In ¶ 168, Payman discloses “the activation function can be expressed as (b2 ^ (⌐ b1) ) where “^ " corresponds to a Boolean AND”); and a function value calculating unit for calculating the share [[6'(x)]] by [[σ '(x)]] = mul([[k]], [[g(x)]])+[[e]] from the share [[x]], the first logical computation result [[e]], and the second logical computation result [[k]] (In ¶ 168, Payman discloses “the activation function can be expressed as f(u) = (⌐ b2) + (b2 ^ (⌐ b1) )u + 1/2”).. 
Payman does not explicitly teach the limitation of utilizing three or more apparatuses. 
	Gama Discloses:
	with three or more secret sigmoid function calculation apparatuses (In ¶ 134, Gama discloses “the authors describe efficient HBC protocols that can be used to perform a fast MPC multiplication in a model with three players. ”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Payman’s approach by utilizing Gama’s approach of utilizing three or more apparatuses to calculate the sigmoid function as the motivation would to detect fraudulent activity and retain privacy and secrecy of their data while still being able to collaboratively contribute their data to the training (see Gama ¶ 2).
Regarding Claim 5, Payman discloses:
A secret logistic regression calculation apparatus (In ¶ 13, Payman discloses “Embodiments of the present invention provide methods, apparatuses, and systems for implementing privacy-preserving machine learning. The private data from multiple sources can be secret shared among two or more training computers.” And ¶ 113, Payman further discloses “Logistic regression is more computationally intensive than linear regression because there are more operations than multiplication and addition. For example, there are logistic functions, such as a sigmoid function that is a non-linear function. These functions would also be applied to secret-shared values, which can become very expensive, since large garbled circuits have been used.”)  in which m is assumed to be an integer greater than or equal to 1, rl is assumed to be a real number that satisfies 0 < T < 1, and Sigmoid([[x]]) is assumed to be a function that calculates, from a share [[x]] of an input value x, a share of a value of a sigmoid function for the input value x using a secret sigmoid function calculation system configured with three or more secret sigmoid function calculation apparatuses, each being the secret sigmoid function calculation apparatus according to Claim 4, and the secret logistic regression calculation apparatus is a secret logistic regression calculation apparatus in a secret logistic regression calculation system that is configured and calculates a share [[w-]] of a model parameter w- of a logistic regression model from a share [[xi-]] (0 < I < m-1) of data xi- on an explanatory variable and a share [[yi]] (0 < i < m-1) of data yi on a response variable (In ¶ 13, Payman discloses “The private data from multiple sources can be secret shared among two or more training computers.” and in ¶ 15, Payman further discloses “According to another embodiment, a garbled circuit can be used for implementing an activation function for models (e.g., logistic regression or a neural network) that use activation functions for operating on a input product (e.g., inner product) of an input vector and a set of weights.”), the secret logistic regression calculation apparatus comprising: an error calculating unit for calculating, for i = 0, ..., m-1, [[bi]] by [[bi]] = hpsum([[wt-]], [[(1, xi-)]]) from a share [[wt-]] of a value wt-, of the model parameter w' obtained as a result of t updates and the share [[xi']], calculating [[ci]] by [[ci]] = Sigmoid([[bi]]) from the [[bi]], and calculating an error [[di]] by [[di]] = [[ci]]-[[yi]] from the share [[yi]] and the [[ci]] (In ¶ 171, Payman discloses “given Boolean shares of b2 ^ (b1),  the two servers perform one OT where one server plays the role of receiver in OT with its input being its share, while the other one plays the role of sender with two inputs uo + r for a random r and its share of u, denoted uo. The two servers perform another OT with the roles switched and then locally add their shares to obtain their share of the desired output. The detailed protocol is described in FIG, 8.”);; and  and a model parameter updating means that calculates, for j = 0, ..., n, [[e]] by [[e]] = ∑[[di]][[xi,j]] from the error [[di]] (0 < i < m-1) and a j-th element [[xi,j]] (0 i m-1) of the share [[xi-]] and calculating, , from a j-th element [[wj, t]] of the share [[wt-]] and the [[e]], a j-th element [[wj, t+1]] of a share [[wt+1']] of a value wt+1' of the model parameter w' obtained as a result of t+1 updates by [[wj, t+1]] = [[wj, t]]-n(1/m)[[e]] (In ¶ 171, Payman discloses “given Boolean shares of b2 ^ (b1),  the two servers perform one OT where one server plays the role of receiver in OT with its input being its share, while the other one plays the role of sender with two inputs uo + r for a random r and its share of u, denoted uo. The two servers perform another OT with the roles switched and then locally add their shares to obtain their share of the desired output. The detailed protocol is described in FIG, 8.”);.
Payman does not explicitly teach the limitation of utilizing three or more apparatuses. 
	Gama Discloses:
	with three or more secret sigmoid function calculation apparatuses (In ¶ 134, Gama discloses “the authors describe efficient HBC protocols that can be used to perform a fast MPC multiplication in a model with three players. ”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Payman’s approach by utilizing Gama’s approach of utilizing three or more apparatuses to calculate the sigmoid function as the motivation would to detect fraudulent activity and retain privacy and secrecy of their data while still being able to collaboratively contribute their data to the training (see Gama ¶ 2).
Regarding Claim 6, Payman discloses:
A secret sigmoid function calculation method(In ¶ 13, Payman discloses “Embodiments of the present invention provide methods, apparatuses, and systems for implementing privacy-preserving machine learning. The private data from multiple sources can be secret shared among two or more training computers.” And in the abstract, Payman further discloses “New techniques support secure arithmetic operations on shared decimal numbers, and propose MPC-friendly alternatives to non-linear functions, such as sigmoid and softmax.”) in which t0 and ti are assumed to be real numbers (In ¶ 160, Payman discloses “Figure 4 “-1/2 and 1/2”)  that satisfy t0 < ti and g(x) is assumed to be a 5Docket No. 15589US01 Preliminary Amendmentsecure computable function (In ¶ 161, Payman discloses “If a data sample yields a very large input u to the activation function, f(u) will be far beyond the [0, 1] interval which affects accuracy of the model significantly in the backward propagation.”), and the secret sigmoid function calculation method is a secret sigmoid function calculation method by which a secret sigmoid function calculation system configured calculates, from a share [[x]] of an input value x, a share [[σ'(x)]] of a value of a sigmoid function for the input value x (In ¶ 13, Payman discloses “The private data from multiple sources can be secret shared among two or more training computers.” and in ¶ 15, Payman further discloses “According to another embodiment, a garbled circuit can be used for implementing an activation function for models (e.g., logistic regression or a neural network) that use activation functions for operating on a input product (e.g., inner product) of an input vector and a set of weights.”),  the secret sigmoid function calculation method comprising: a first comparing step in which the secret sigmoid function calculation system generates a first comparison result [[c]] by [[c]]= less than([x]], ti) from the share [[x]] (In ¶ 168, Payman discloses “A garbled circuit can be constructed as follows. Let b1 = 0 if u + 1/2 ≥ 0, where b1 = 1 otherwise”); a second comparing step in which the secret sigmoid function calculation system generates a second comparison result [[d]] by [[d]] = greater than([[x]], to) from the share [[x]] (In ¶ 168, Payman discloses “A garbled circuit can be constructed as follows. Let b2 = 0 if u - 1/2 ≥ 0, where b2 = 1 otherwise”);  a first logical computation step in which the secret sigmoid function calculation system generates a first logical computation result [[e]] by I[[e]] = not([[c]]) from the first comparison result [[c]] (In ¶ 168, Payman discloses “the activation function can be expressed as (⌐ b1) where “⌐ " corresponds to a bit negation”);  a second logical computation step in which the secret sigmoid function calculation system generates a second logical computation result [[k]] by [[k]] = and([[c]]. [[d]]) or [[k]] = mul([[c]], [[d]]) from the first comparison result I ci I and the second comparison result [[d]] (In ¶ 168, Payman discloses “the activation function can be expressed as (b2 ^ (⌐ b1) ) where “^ " corresponds to a Boolean AND”) : and a function value calculating step in which the secret sigmoid function calculation system calculates the share [[a'(x)]] by [[6'(x)]] = mul([[k]]. [[g(x)]])+[[e]] from the share [[x]]. the first logical computation result [[e]], and the second logical computation result [[k]] (In ¶ 168, Payman discloses “the activation function can be expressed as f(u) = (⌐ b2) + (b2 ^ (⌐ b1) )u + 1/2”).. 
Payman does not explicitly teach the limitation of utilizing three or more apparatuses. 
	Gama Discloses:
	with three or more secret sigmoid function calculation apparatuses (In ¶ 134, Gama discloses “the authors describe efficient HBC protocols that can be used to perform a fast MPC multiplication in a model with three players. ”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Payman’s approach by utilizing Gama’s approach of utilizing three or more apparatuses to calculate the sigmoid function as the motivation would to detect fraudulent activity and retain privacy and secrecy of their data while still being able to collaboratively contribute their data to the training (see Gama ¶ 2).
Regarding Claim 7, Payman discloses:
A secret logistic regression calculation method (In ¶ 13, Payman discloses “Embodiments of the present invention provide methods, apparatuses, and systems for implementing privacy-preserving machine learning. The private data from multiple sources can be secret shared among two or more training computers.” And ¶ 113, Payman further discloses “Logistic regression is more computationally intensive than linear regression because there are more operations than multiplication and addition. For example, there are logistic functions, such as a sigmoid function that is a non-linear function. These functions would also be applied to secret-shared values, which can become very expensive, since large garbled circuits have been used.”) in which m is assumed to be an integer greater than or equal to I, n is assumed to be a real number that satisfies 0 < n < 1, and Sigmoid([[x]]) is assumed to be a function that calculates, from a share [[x]] of an input value x, a share of a value of a sigmoid function for the input value x using the secret sigmoid function calculation method according to Claim 6, and the secret logistic regression calculation method is a secret logistic regression calculation method by which a secret logistic regression calculation system configured calculates a share [[w']] of a model parameter w- of a logistic regression model from a share  [[xi-]] (0 < I < m-1) of data xi- on an explanatory variable and a share [[yi]] (0 < i < m-1) of data yi on a response variable (In ¶ 13, Payman discloses “The private data from multiple sources can be secret shared among two or more training computers.” and in ¶ 15, Payman further discloses “According to another embodiment, a garbled circuit can be used for implementing an activation function for models (e.g., logistic regression or a neural network) that use activation functions for operating on a input product (e.g., inner product) of an input vector and a set of weights.”), the secret logistic regression calculation method comprising: an error calculating step in which, for i = 0, ..., m-1, the secret logistic regression calculation system calculates [[bi]] by [[bi]] = hpsum([[wt-]], [[(1, xi-)]]) from a share [[wt-]] of a value wt- of the model parameter w- obtained as a result of t updates and the share [[xi-]], calculates [[ci]] by [[ci]] = Sigmoid([[bi]]) from the [[bi]], and calculates an error [[di]] by [[di]] = [[ci]]-[[yi]] from the share [[yi]] and the [[ci]] (In ¶ 171, Payman discloses “given Boolean shares of b2 ^ (b1),  the two servers perform one OT where one server plays the role of receiver in OT with its input being its share, while the other one plays the role of sender with two inputs uo + r for a random r and its share of u, denoted uo. The two servers perform another OT with the roles switched and then locally add their shares to obtain their share of the desired output. The detailed protocol is described in FIG, 8.”);; and a model parameter updating step in which, for j = 0, ..., n, the secret logistic regression calculation system calculates [[e]] by [[e]] = ∑[[di]][[xi,j]] from the error [[di]] (0 < i < m-1) and a j-th element [[xi,j]] (0 < i < m-1) of the share [[xi-]] and calculates, from a j-th element [[wj, t]] of the share [[wt-1]] and the [[e]], a j-th element [[wj, t+1]] of a share [[wt+1']] of a value wt+1' of the model parameter w' obtained as a result of t+1 updates by [[wj, t+1]] = [[wj, t]]-n(1/m)[[e]]. Payman does not explicitly teach the limitation of utilizing three or more apparatuses (In ¶ 171, Payman discloses “given Boolean shares of b2 ^ (b1),  the two servers perform one OT where one server plays the role of receiver in OT with its input being its share, while the other one plays the role of sender with two inputs uo + r for a random r and its share of u, denoted uo. The two servers perform another OT with the roles switched and then locally add their shares to obtain their share of the desired output. The detailed protocol is described in FIG, 8.”);. 
	Gama Discloses:
	with three or more secret logistic regression calculation apparatuses (In ¶ 134, Gama discloses “the authors describe efficient HBC protocols that can be used to perform a fast MPC multiplication in a model with three players. ”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Payman’s approach by utilizing Gama’s approach of utilizing three or more apparatuses to calculate the sigmoid function as the motivation would to detect fraudulent activity and retain privacy and secrecy of their data while still being able to collaboratively contribute their data to the training (see Gama ¶ 2).
Regarding Claim 8, the combination of Payman and Gama discloses:
A non-transitory computer-readable storage medium (In ¶ 286, Payman discloses “[0286] Aspects of embodiments can be implemented in the form of control logic using hardware (e.g. an application specific integrated circuit or field programmable gate array) and/or using computer software with a generally programmable processor in a modular or integrated manner.”) which stores a program for making a computer function as the secret sigmoid function calculation apparatus according to Claim 4 (See claim 4 above).
Regarding Claim 9, the combination of Payman and Gama discloses:
A non-transitory computer-readable storage medium (In ¶ 286, Payman discloses “[0286] Aspects of embodiments can be implemented in the form of control logic using hardware (e.g. an application specific integrated circuit or field programmable gate array) and/or using computer software with a generally programmable processor in a modular or integrated manner.”) which stores a program for making a computer function as the secret logistic regression calculation apparatus according to Claim 5 (See Claim 5 above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jain et al. (US 10491373) discloses a method for homophobic data analysis of model training using multi-party computation.
Shi et al. (NPL Secure Multi-pArty Computation Grid LOgistic REgression (SMAC-GLORE)) discloses a method of multiparty logistic regression calculation. 
Zhangy et al (NPL SecureML: A System for Scalable Privacy-Preserving Machine Learning) discloses a method of utilizing multi-party computation for scalable privacy preserving machine learning. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADI H KOBROSLI whose telephone number is (571)272-1952. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADI H KOBROSLI/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492